The court properly exercised its discretion in finding that substantial justice dictates denial of defendant’s motion (see e.g. People v Gonzalez, 29 AD3d 400 [2006], lv denied 7 NY3d 867 [2006]). Defendant’s continued pattern of criminal activity while on parole and his poor prison disciplinary record demonstrate that he has little remorse for his actions. While on parole, defendant was indicted for grand larceny and conspiracy, convicted of four new misdemeanor offenses, had his parole revoked three times and committed seven infractions while incarcerated (see People v Paulin, 17 NY3d 238 [2011]). Concur — Andrias, J.E, Sweeny, Catterson, Moskowitz and Manzanet-Daniels, JJ.